DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-13 are currently pending. Claim 13 is newly added.  Claims 1 and 6-12 are amended. 
Claims 6-12 are withdrawn as being drawn to a nonelected invention or species, there being no allowable linking claim.   
Claims 1-5 and 13 are examined on their merits.


Information Disclosure Statement 
The Information Disclosure Statements filed 9/8/2020 and 2/9/2021 have been reviewed.  

 Drawings 
The Drawings have been reviewed and are acceptable.  



Previous Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn

Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-5 under 35 U.S.C. 103(a) as being unpatentable over Junko et al. JP 2015-043836 (3/12/2015)(6/11/2020 IDS) in view of Hirayama et al. US 2017/0196341 (5/27/2015) are withdrawn.

New Rejections/Rejections Maintained
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1-5 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 requires “the colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram, the colorant and the color of the discolored portion being opposite each other with the white point therebetween.”  This is vague and confusing and does not assist one of ordinary skill in the art in determining what colors are included and excluded in the complementary color layer.  This phrase is confusing because it is not clear what is meant by it.  
The phrase is not clear from the specification and cannot be determined by reference to any other claims.  As a result, one of ordinary skill in the art would not be reasonably apprised of how to determine what constitutes “the colorant contained in the complementary color layer and the color of the discolored portion.”
Claims 2-5 and 13 are rejected as depending from claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The provisional rejection of claims 1-5 and newly applied to claim 13 on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. Patent Application No. 16/820327 in view of Hirayama et al. US 2017/0196341 (5/27/2015) is maintained.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a cosmetic sheet comprising a thin film to be put on skin with a complementary color layer formed upon it and a light scattering layer disposed on the complementary color layer, a light-scattering layer formed by applying an layer with a reflective material to the complementary color layer and a second color layer disposed upon the light-scattering layer and a glossy layer disposed on the coloring layer and containing a gloss agent. 
The claims of U.S. Patent Application No. 16/820,327 are directed to a cosmetic sheet comprising a thin film to be put on skin with a complementary color layer formed upon it and a light scattering layer disposed on the complementary color layer, a light-scattering layer formed by applying a layer with a reflective material to the complementary color layer and a second color layer disposed upon the light-scattering layer.    The claims of U.S. Patent Appn. No. 16/820,327 differ from those of the instant application in that they are not directed to an outermost glossy layer disposed on the coloring layer and containing a gloss agent. This deficiency is remedied by the teachings of Hirayama.
The teachings of Hirayama are described supra.  It would be prima facie obvious for one of ordinary skill in the art making the cosmetic sheet claimed in U.S. Patent Application No. 16/820,327 to add an outermost glossy layer to the coloring layer taught by Hirayama in order to protect it as taught by Hirayama. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments 
Applicants’ comments of June 10, 2022 have been carefully considered and are not found to be persuasive.   
Applicants note the amendments to claim 1 and later in the comments on the top of page 8 the support for the amendments in paragraph [0056] of the instant specification.  
Applicants assert that the applied references fail to disclose the instant claimed cosmetic sheet as it has been amended for the following reasons.  The colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram.  The colorant and the color of the discolored portion are also opposite each other with the white point therebetween.  Junko and Hirayama fail to disclose any such feature.  Applicants note that Junko teaches a cover layer that matches the color of the periphery of the imaged skin.  Applicants also notes that the complementary color in the instant application is provided based upon the color of the discolored portion.  In the instant specification the colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram, opposing to each other with the white point therebetween.  In other words two different colors that become achromatic (white, gray or black) when mixed in an appropriate ratio are referred to as colors that are complementary to each other. 
Applicants assert with respect to the double patenting rejection that the colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram, the colorant and the color of the discolored portion being opposite each other with the white point in between feature is not recited in the claims of co-pending ‘327 application. Applicants also assert that this feature is not recited in Hirayama.  

Applicants’ arguments have been carefully reviewed. Applicants’ obviousness arguments are found to be mostly persuasive in that the colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram, the colorant and the color of the discolored portion being opposite each other with the white point in between feature is not found in Junko and Hirayama.  The obviousness rejections have been withdrawn above.  
Applicants’ arguments regarding the double patenting rejection that the colorant contained in the complementary color layer and the color of the discolored portion correspond to colors on a straight line passing through a white point in a chromaticity diagram, the colorant and the color of the discolored portion being opposite each other with the white point in between feature is not recited in the claims of co-pending ‘327 application is not found to be persuasive, however.  In the co-pending ‘327 application claim 1 recites that the cosmetic sheet has a complementary color layer formed upon it and a light scattering layer disposed on the complementary color layer, and that the “complementary” color layer” formed by “applying an ink with a color tone complementary to the color of the discolored portion”.  The complementary color layer is defined in the same confusing manner in the ‘327 application as it is in the specification and amended claims of the instant application.  Therefore both of these complementary color layers are the same and are obvious in view of each other.  Therefore the provisional obviousness type double patenting is maintained.  


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619